Case 8:19-cv-02289-VMC-CPT Document 116 Filed 10/05/20 Page 1 of 3 PageID 1578



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

 ---------------------------------------------------------------X
 MEREDITH METZLER, DIANA BELICH,                                :
 BLEAN TAYE, and STEVEN BRUNO,                                  :
 Individually and On Behalf of All Others                       :
 Similarly Situated,                                            : Case No. 8:19-cv-02289-VMC-CPT
                                                                :
                            Plaintiffs,                         :
                                                                :
          -against-                                             :
                                                                :
 MEDICAL MANAGEMENT                                             :
 INTERNATIONAL, INC., A CARING DOCTOR :
 (MINNESOTA), P.A., A CARING DOCTOR                             :
 (TEXAS), P.C., A CARING DOCTOR (NEW                            :
 JERSEY), P.C., XYZ CORPORATIONS 1-45, all :
 collectively d/b/a BANFIELD PET HOSPITAL                       :
                                                                :
                            Defendants.                         :
 ---------------------------------------------------------------X

    JOINT RESPONSE TO THE COURT’S OCTOBER 1, 2020 ORDER [ECF NO. 115]

        Plaintiffs, MEREDITH METZLER, BLEAN TAYE, DIANA BELICH, and STEVEN

 BRUNO       (the   “Named    Plaintiffs”),   and   Defendants,   MEDICAL        MANAGEMENT

 INTERNATIONAL, INC., A CARING DOCTOR                        (MINNESOTA), P.A., A CARING

 DOCTOR (TEXAS), P.C., and A CARING DOCTOR (NEW JERSEY), P.C. (collectively

 referred to herein as “Defendants” or “Banfield”) file this Joint Response to the Court’s October

 1, 2020 Order, ECF No. 115, and state:

        1.      In its October 1, 2020 Order, ECF No. 115, the Court requested the parties to submit

 supplemental briefing regarding the effect of the Eleventh Circuit’s decision in Johnson v. NPAS

 Solutions, LLC, No. 18-12344, 2020 WL 5553312, at *12 (11th Cir. Sept. 17, 2020), with regard

 to the requested enhancement awards in the Joint Motion for Approval, ECF No. 110.

        2.      The Johnson plaintiff is seeking panel rehearing and/or rehearing en banc. See

 September 29, 2020 docket entry, Johnson appeal.
Case 8:19-cv-02289-VMC-CPT Document 116 Filed 10/05/20 Page 2 of 3 PageID 1579



        3.      The Eleventh Circuit granted the plaintiff until October 22, 2020 to file its motion

 for rehearing and/or rehearing en banc. See September 30, 2020 docket entry, Johnson appeal.

        4.      The three-judge panel in Johnson was divided, with one judge writing a dissent on

 the issue of the service award. In addition, the third judge was a senior status judge from the Tenth

 Circuit Court of Appeals sitting by designation. The Eleventh Circuit will likely grant a rehearing

 en banc due to these facts in addition to the fact that no other Circuit has ruled on this issue and

 the ruling would have a significant impact on class/collective litigation in the Circuit.

        5.      If the Eleventh Circuit grants rehearing en banc, then the three-judge panel’s

 decision would be vacated.

        6.      Given this procedural posture – and the likelihood that the panel’s decision could

 be vacated – the parties request that that Court postpone briefing on the issue of Johnson’s effect

 on the enhancement awards sought in the settlement.

        7.      Specifically, for all the reasons contained in the Joint Motion for Approval, ECF

 No. 110, the parties request that the Court approve the settlement, except that approval of the

 enhancement awards should be stayed so that the parties and the Court can have the benefit of any

 new developments in the Eleventh Circuit in Johnson.

        8.      The parties submit that given the importance of how the Eleventh Circuit decides

 to proceed in Johnson with regard to rehearing, any briefing on the effect of Johnson on the

 enhancement awards would be premature. Accordingly, the parties request that the briefing be

 held in abeyance so that they and the Court can gain the benefit of any future ruling by the Eleventh

 Circuit, rather than an interim decision which may be subject to change by an en banc panel.

        For these reasons, the parties jointly request that the Court (a) approve the settlement as set

 forth in the Joint Motion for Approval, except for the enhancement awards; and (b) hold the

 briefing on the effect of Johnson on the enhancement awards until the Eleventh Circuit rules on

                                                   2
Case 8:19-cv-02289-VMC-CPT Document 116 Filed 10/05/20 Page 3 of 3 PageID 1580



 the request for rehearing en banc, and if rehearing en banc is granted, until the Court issues its

 opinion en banc.



 Respectfully submitted this 5th day of October, 2020.
  SHAVITZ LAW GROUP, P.A.                        JACKSON LEWIS P.C.
  951 Yamato Road, Suite 285,                    390 North Orange Avenue, Suite 1285
  Boca Raton, FL 33431                           Post Office Box 3389
  Telephone:   (561) 447-8888                    Orlando, Florida 32802-3389
  Facsimile:   (561) 447-8831                    Telephone:     (407) 246-8440
                                                 Facsimile:     (407) 246-8441
  By:       /s/ Camar R. Jones
           Gregg I. Shavitz                      By:     /s/ Stephanie L. Adler-Paindiris
           Florida Bar No. 011398                        Stephanie L. Adler-Paindiris
           gshavitz@shavitzlaw.com                       Florida Bar No. 0523283
                                                         stephanie.adler-
           Camar R. Jones                                paindiris@jacksonlewis.com
           Florida Bar No. 720291
           cjones@shavitzlaw.com                         Amanda A. Simpson
                                                         Florida Bar No. 0072817
         Alan Quiles                                     amanda.simpson@jacksonlewis.com
         Florida Bar No. 062431
         aquiles@shavitzlaw.com                  Attorneys for Defendants
   Attorneys for Plaintiffs
 4849-3863-5725, v. 1




                                                 3
